Citation Nr: 1614309	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-26 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for fibromyalgia, to include as secondary to an acquired psychiatric disorder.

3.  Whether new and material evidence has been received in order to reopen a claim for service connection for an acquired psychiatric disorder, to include anxiety and depression.

4.  Entitlement to an evaluation in excess of 10 percent for duodenal ulcer disease.

5.  Whether new and material evidence has been received in order to reopen a claim for service connection for a lumbar spine disorder.

6.  Entitlement to service connection for radiculopathy, to include as secondary to a lumbar spine disorder.
REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

The Veteran and P.G. 



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1976 to January 1978 and August 1979 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of that hearing has been associated with the claims file.
 
The Board notes that the Veteran has also submitted medical statements regarding knee and hip injuries to VA.  Specifically, following his May 2015 hearing, the Veteran submitted a June 2015 statement from Dr. R.F. and a July 2015 statement from Dr. W.M. regarding his knees and hips.  To the extent submitting such evidence was an attempt to raise the issue of entitlement to service connection for a hip or knee disorder, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The issues of entitlement to service connection for fibromyalgia, a back disorder, and radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for an acquired psychiatric disorder was previously considered and denied by the RO in a June 1981 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal.  There was also no relevant evidence received within one year of the determination. 

2.  The evidence received since the final June 1981 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.

3.  The Veteran's current anxiety and depression are related to his military service.

4.  The Veteran's claim for service connection for a lumbar spine disorder was previously considered and denied by the RO in a June 1981 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal.  There was also no relevant evidence received within one year of the determination. 

5.  The evidence received since the final June 1981 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disorder.

6.  The Veteran's gastritis was caused by his service-connected anxiety and depression.

7.  At the May 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to an increased evaluation for duodenal ulcer disease. 



CONCLUSIONS OF LAW

1.  The June 1981 rating decision that denied service connection for an acquired psychiatric disorder and a lumbar spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the June 1981 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder and a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Anxiety and depression were incurred in active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

4.  Gastritis is proximately due to or the result of the Veteran's service-connected anxiety and depression.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an increased evaluation for duodenal ulcer disease.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to reopen and remand the claim for service connection for a lumbar spine disorder, reopen and grant the claim for service connection for an acquired psychiatric disorder, and grant the claim for service connection for gastritis, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.



I.  Acquired Psychiatric Disorder

The Veteran first submitted a claim for service connection for an acquired psychiatric disorder in December 1978, which was denied by the RO in a January 1979 decision.  The RO noted that the available records did not show that the Veteran had received treatment for the condition during service.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the January 1979 decision is final.

The Veteran then submitted a claim for service connection for an acquired psychiatric disorder in March 1980.  This claim was denied by the RO in a June 1981 rating decision, which found no diagnosis of gross mental illness.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the June 1981 decision is final.

The Veteran then filed his current application to reopen the claim for service connection for an acquired psychiatric disorder in April 2009.  During the course of his appeal, the Veteran provided a medical opinion from his private doctor, Dr. N.O., dated in March 2009, which diagnosed him with anxiety and depression that began in service and continued thereafter.  A June 2015 medical opinion from Dr. C.S.L. also diagnosed the Veteran with anxiety and depression and opined that these conditions were incurred in service.  The Board finds that such evidence relates to an unestablished fact necessary to substantiate the claim. Therefore, the Board concludes that new and material evidence has been received in order to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.  38 C.F.R. § 3.156(a).  

Turning to the merits of the claim, the Veteran has testified that his acquired psychiatric disorder first began while in service and that he received treatment for the disorder both during service and thereafter, as a result of his continuing symptoms.

Review of the Veteran's service treatment records show that no psychiatric disorders were noted upon entry to active duty service in May 1976.  There were also no psychiatric disorders noted during the Veteran's June 1979 enlistment examination.  During that later period of service, the Veteran reported feeling anxious and tense at an appointment in November 1979, noting that his wife had left him several days earlier.  At an appointment in January 1980, the Veteran was noted to be agitated and hyperventilating, and he was diagnosed with anxiety.  The Veteran also reported that he had thrown himself down the stairs in a suicide attempt earlier that month.  

The Veteran was later seen in February 1980 for hyperventilating and stomach cramps, and he was diagnosed with an inadequate personality and depression.  At that time, it was reported that the Veteran had destroyed his room with a baseball bat and was looking for someone to kill.  He also reported having suicidal ideation.  Later in February 1980, the Veteran was given a Chapter 5 separation from service.  His February 1980 separation examination noted a diagnosis of hysteric and explosive personality.

The Veteran was provided a VA psychiatric examination in June 1981 in connection with his claim for service connection.  The examiner opined that there was no psychiatric disorder present.  

The Veteran later submitted a medical statement from his private doctor, Dr. N.O., dated March 2009 in connection with his application to reopen his claim.  Dr. N.O. noted that the Veteran had developed anxiety attacks while in service, which were characterized by episodes of hyperventilation.  She also indicated that the Veteran currently experienced recurrent unexpected episodes of palpitations, sweating, trembling, and shortness of breath.  Dr. N.O. opined that, after evaluation of the record, it was more probable than not that the Veteran's anxiety and depression were service-connected.

VA medical records for the Veteran indicate that he has a current diagnosis of depression and receives psychiatric care for his symptoms.  However, these records do not provide an etiology for such depression.  

The Veteran also submitted a medical assessment and statement from his private doctor, Dr. C.S.L.  She noted that she had been providing psychiatric treatment to the Veteran since April 2010.  She reported that the Veteran stated that he had difficulty managing military service after enlisting in 1974.  He reported difficulty understanding and expressing English, as well as episodes of hyperventilation and aggressive behavior.  She then noted that the Veteran had only been able to serve six months after his reactivation in 1979 due to his emotional condition and aggression.  She opined that his depression and anxiety were more probable to have started during service.

The Veteran testified at his May 2015 hearing that he began experiencing psychiatric issues while in service and noted that he was treated for such conditions both while in service and by private doctors since separation.  

While the Board notes that the Veteran's private doctors did not provide detailed rationale in support of their opinions, it appears that these medical opinions were formed after review of the Veteran's medical records and history.  They also considered the Veteran's credible testimony regarding his in-service psychiatric episodes and his recurrent symptoms since service.  Therefore, the Board concludes that service connection for anxiety and depression is warranted.  38 C.F.R. § 3.303.


II.  Lumbar Spine Disorder

The Veteran first submitted a claim for service connection for a lumbar spine disorder in March 1980, which was denied by the RO in a June 1981 rating decision.  The RO found that the Veteran's lumbar spine disorder was not incurred in or aggravated by service.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the June 1981 rating decision is final.
 
The Veteran then filed his current application to reopen the claim for service connection for a lumbar spine disorder in November 2010.  During the course of his appeal, the Veteran provided a July 2015 medical opinion from Dr. W.M., stating that the Veteran's lumbar spine disorder was likely due to trauma.  The Veteran also provided a June 2015 medical opinion from Dr. R.F., which indicated that the Veteran's in-service spine injury had altered his gait.  Such opinions relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a lumbar spine disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 


III.  Gastritis 

The Veteran has testified that his gastritis began while in service around 1976.  The Board notes that, while the Veteran did not offer testimony that his gastritis was due to his service-connected anxiety disorder, he did submit several medical opinion statements in support of such a contention.  Therefore, the Board has also considered service connection for gastritis on a secondary basis.

The Board notes that the Veteran first underwent a VA examination in connection with stomach-related symptoms in February 1978.  At that time, he was diagnosed with a duodenal ulcer.  He was granted service connection for the ulcer in a July 1978 rating decision.  The Veteran has testified, however, that the symptoms for his gastritis are separate and apart from his ulcer disorder.  

The Veteran's February 1974 enlistment examination for the Puerto Rico National Guard does not note any stomach trouble or the presence of gastritis.  Subsequent records do show treatment for stomach pain and stomach complaints on numerous occasions while in service.  He was diagnosed with mild gastritis in October 1974.  

At a medical appointment in October 1978, the Veteran reported stomach issues, and he was diagnosed with situation anxiety.  In April 1979, the Veteran was again noted to be experiencing stomach pain due to a nervous condition.

The Veteran's re-enlistment examination in June 1979 did not note the presence of gastritis.  At an appointment in September 1979, the Veteran reported experiencing abdominal pain on a daily basis.  He then reported abdomen pain again in October 1979 and November 1979.  In February 1980, the Veteran identified symptoms of hyperventilating and stomach cramps.  However, the Veteran's February 1980 discharge examination reported a normal gastrointestinal system and did not note a diagnosis of gastritis.  The Board notes that the Veteran did report stomach and intestinal trouble on a February 1980 report of medical history form.

Testing was performed in April 1980 in connection with a VA examination for the ulcer claim.  That testing revealed a normal stomach, and the impression was a deformed duodenal bulb on the basis of previous old peptic ulcer disease.

In May 2000, testing performed at a private medical facility revealed chronic active gastritis.  His private doctor, Dr. F.F., later confirmed that diagnosis in May 2000.  The Veteran was also diagnosed with suspected gastritis again in February 2002 at a VA medical center.  

The Veteran was afforded a VA examination in April 2002 in connection with his ulcer claim.  He was diagnosed with duodenal ulcer disease only; however, that examiner did not comment on the Veteran's prior gastritis in her opinion. 

The Veteran was again diagnosed with gastritis in August 2007 by Dr. F.F. after testing.

The Veteran submitted a medical opinion from his private provider, Dr. N.O., dated in March 2009, who found that he presented with peptic ulcer disease with recurrent attacks of gastritis.  She opined that it was known that the Veteran's nervous conditions could alter neurotransmitter responses and alter and worsen his gastric condition.  

The Veteran underwent a VA examination in June 2009 for his duodenal ulcer claim; however, that examination also noted that May 2009 endoscopy test results showed acute gastritis.  

In July 2009, the Veteran was provided a VA examination in connection with his claim for service connection for gastritis.  The examiner confirmed the diagnosis of gastritis and opined that the disorder was not aggravated by his ulcer disorder, as the gastritis was not a part of the same anatomical system as the ulcer.  The examiner also indicated that the ulcer could not be aggravating the gastritis, as she found no evidence of an ulcer at that examination.  However, the July 2009 examiner did not provide an opinion as to whether the Veteran's gastritis was incurred in or related to service or whether it was caused or aggravated by his acquired psychiatric disorders.

The Veteran was afforded another VA examination for gastritis in February 2011.  A diagnosis of gastritis was confirmed, however, an opinion as to the etiology of this condition had not been requested.  

The Veteran submitted a December 2013 private medical opinion from Dr. C.S.L. stating that his anxiety had caused physical symptoms.  However, the opinion did not state which physical symptoms his anxiety had caused.  The Veteran then submitted a June 2015 medical opinion from Dr. C.S.L. In the latter statement, Dr. C.S.L. indicated that the Veteran's gastritis and gastric ulcer were due to his emotional disability, which included depression and panic attacks.

Upon review of the evidence, the Board finds that the July 2009 and February 2011 VA examinations have limited probative value in this case, as the 2009 examiner provided only an opinion as to whether the Veteran's gastritis was aggravated by his ulcer disorder and the 2011 examiner did not provide an etiology opinion.  On the other hand, Dr. N.O. and Dr. C.S.L. noted the Veteran's medical history.  The Board also notes that the opinions of Dr. N.O. and Dr. C.S.L. are supported by the Veteran's service treatment records, which noted that the Veteran's stomach condition was caused by a nervous disorder on more than one occasion.  As such, the Board finds that the private medical opinions are more probative evidence in this case.  Accordingly, the Board concludes that service connection for gastritis is warranted.   


IV.  Increased Evaluation for Duodenal Ulcer Disease

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During his May 2015 hearing, the Veteran and his representative withdrew the appeal for the issue of entitlement to an increased evaluation for duodenal ulcer disease.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Service connection for anxiety and depression is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a lumbar spine disorder is reopened, and to this extent only, the appeal is granted.

Service connection for gastritis is granted.

The appeal as to the issue of entitlement to an increased evaluation for duodenal ulcer disease is dismissed.




REMAND

The Veteran testified that he had additional active duty service from August 1974 to December 1974.  That period of service is unverified; however, his DD214 for the period of service from May 1976 to January 1978 does show that he had four months of prior active duty service and two years of prior inactive duty service.  His service treatment records also include a February 1974 enlistment examination for the Puerto Rico Army National Guard and a December 1974 separation examination.  Therefore, the AOJ should verify the Veteran's military service on remand.

In addition, the Veteran was afforded a VA examination in February 2011 in connection with his claim for service connection for a lumbar spine disorder.  However, despite diagnosing the Veteran with lumbar strain, myositis, spasm, disc bulge, radiculopathy, and spondylosis, the examiner provided an opinion only as to the Veteran's disc disorder.  The Board also notes that the medical evidence shows that the Veteran has been diagnosed with degenerative disc disease and degenerative joint disease of the spine.  Therefore, the Board finds that an additional medical opinion is needed.

The Board also notes that a decision on the Veteran's claim for service connection for a lumbar spine disorder could affect the outcome of his radiculopathy claim; therefore, the claims are inextricably intertwined.  For this reason, the issue of entitlement to service connection for a lumbar spine disorder must be resolved prior to resolution of the claim for service connection for radiculopathy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues. 

Moreover, the Veteran has not been afforded a VA examination in connection with his claim for service connection for fibromyalgia.  The Board notes that the Veteran has submitted a March 2009 medical opinion from Dr. N.O. stating that it is probable that the Veteran's fibromyalgia is service-connected.  However, Dr. N.O. did not provide any rationale for her opinion.  Dr. C.S.L. also submitted a December 2013 opinion noting that the Veteran's anxiety had caused physical symptoms; however, she did not identify the physical symptoms.  In addition, Dr. J.R.V. submitted an April 2013 statement opining that there have been studies showing that fibromyalgia may be related to posttraumatic stress disorder.  Therefore, the Board finds that a VA examination is necessary for the Veteran's fibromyalgia in order to determine whether the Veteran's fibromyalgia may be related to his military service and/or may be caused or aggravated by his service-connected anxiety or depression.

Finally, September 2009 correspondence reveals that the Veteran is receiving Social Security Administration (SSA) disability benefits.  As such, these records should be obtained and associated with the claims file.




Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify each period of active duty, ACDUTRA, and INACDUTRA that the Veteran had in the Puerto Rico Army National Guard prior to 1976.  The AOJ should also request any service personnel records and service treatment records from such service.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine, radiculopathy, and fibromyalgia.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

3.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based, and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine disorder and radiculopathy that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current lumbar spine disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran has current radiculopathy that is casually or etiologically related to his military service, to include any injury or symptomatology therein.  He or she should also address whether it is at least as likely as not that any current radiculopathy is caused by or permanently aggravated by a lumbar spine disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any fibromyalgia that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the fibromyalgia is causally or etiologically related to his military service, to include any injury or symptomatology therein.  He or she should also address whether it is at least as likely as not that any current fibromyalgia is caused by or permanently aggravated by a service-connected psychiatric disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


